Title: I. John Steele to Albert Gallatin, [19 November 1801]
From: Steele, John
To: Gallatin, Albert


Dear Sir,
Thursday Noon. [19 Nov. 1801]
Will you look over the enclosed, with my remarks, and if you concur, say whether it be fit that I shd. write an official letter on the subject to the Secrry. at war. If I understand the case one of the points can only be decided by the President not as President, but as Trustee, or Guardian of the Indians, the other by the Secrry. at War in his quality of Superintendant &ca. You know I suppose that the Bank dividends remitted to the Seneca Indians, are the proceeds of an investment made by Mr. Morris for their use.
Yours sincerely & respectfully
Jno. Steele
